Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 5/18/2022 has been reviewed.
Claims 1, 16 and 31 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11366829. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-17 of U.S. Patent No. 11366829 can also be interpreted as claimed features as claimed in the claims 1, 16 and 31 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-17 of U.S. Patent No. 11366829 to arrive at the claims 1, 16, and 31 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Specifically, the instant Application claim 1 recites “analyzing information related to transactions between an application and at least one data storage system in a plurality of data storage systems to produce analysis results; using the analysis results to produce a set of rules for identifying logical data chunks, wherein a logical data chunk includes at least a portion of at least one data set stored in the plurality of data storage systems; and defining an optimal data distribution policy based on the set of rules and containing at least one rule”. The claimed features disclosed in the Patent No. 11366829 as follow: “1. A method comprising: executing code by a data processing system to perform operations comprising: collecting statements from an application directed to a database located in at least one data server in a plurality of data servers to produce analysis results, wherein the statements collected include a command stream; analyzing information including the collected statements, wherein analyzing the information includes: identifying in the command stream of the collected statements patterns of command that appear together; and identifying related tables in the database from the identified patterns of command; and producing analysis results from the analyzing of information; using the analysis results to produce a data distribution policy having one or more rules for defining logical data chunks of the database that include at least the related tables and for distributing and managing the logical data chunks for storage among the plurality of data servers in a horizontally partitioned database.” Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-17 of U.S. Patent No. 11366829 to arrive at the claims 1, 16, and 31 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Regarding claim 16 and 31, is essentially the same as claim 1, except that it sets forth the claimed invention as an article and system, respectively, rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 16 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) 1, 16 and 31 recite(s) a method, an article and a system, respectively, that are directed toward statutory subject matters. 
(Step 2A1-Judicial Exception?)The limitation of “analyzing information related to transactions between an application and at least one data storage system in a plurality of data storage systems to produce analysis results; using the analysis results to produce a set of rules for identifying logical data chunks, wherein a logical data chunk includes at least a portion of at least one data set stored in the plurality of data storage systems; and defining an optimal data distribution policy based on the set of rules and containing at least one rule”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/manual process but for the recitation of generic computer components. That is, other than reciting “by a controller” (in claim 16), nothing in the claim element precludes the step from practically being performed in the mind/manually process. For example, but for the “by a controller” language, “analyzing…defining..” in the context of this claim encompasses the user manually perform the process and/or mentally process of performing the actions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually performed, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform “analyzing…defining…”. The controller in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/controller to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding claim 16 and 31, is essentially the same as claim 1, except that it sets forth the claimed invention as an article and system, respectively, rather than a method and rejected for the same reasons as applied hereinabove.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit for obtaining…a unit for: analyzing…defining…” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7860865 to Radha Krishna Uppala (hereinafter “Uppala”), and further in view of U.S. Patent No. 8996505 to Garcia-Alvarado et al. (hereinafter “Barcia-Alvarado”).
As to claim 1, Uppala teaches a method comprising (computer implemented method in a system comprising processor executing instructions stored in non-transitory computer readable storage medium, col. 4 ln. 35-col. 5 ln. 49):
analyzing information related to transactions between an application and at least one data storage system in a plurality of data storage systems to produce analysis results (producing analysis results by query parser, query analyzer and transaction services 216, col. 8 ln. 6-26, col. 13 ln. 4-18);
While Uppala teaches using the analysis results to produce a set of rules for identifying logical data chunks, wherein a logical data chunk includes at least a portion of at least one data set stored in the plurality of data storage systems (data optimization and optimizing storage chunks by creating new storage policy, col. 8 ln. 6-26), Upplala does not explicitly teach defining an optimal data distribution policy based on the set of rules and containing at least one rule as claimed.
Garcia-Alvarado teaches defining an optimal data distribution policy based on the set of rules and containing at least one rule (col. 3 ln 4-52, performing analysis on current policy and other policies to produce an optimal data distribution policy.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppala with the teaching of Garcia-Alvarado because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Garcia-Alvarado would allow Uppala to improve performance of query workloads while avoiding excessively moving data between nodes (Garcia- Alvarado, column 1 lines 15-29.)
Regarding claim 16 and 31, is essentially the same as claim 1, except that it sets forth the claimed invention as an article and system, respectively, rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168